


Exhibit 10.1

UNITED ONLINE, INC.

 

2011 MANAGEMENT BONUS PLAN

 

I.               PURPOSES OF THE PLAN

 

1.01         The United Online, Inc. (the “Company”) 2011 Management Bonus Plan
(the “Plan”) is hereby established under the Incentive Bonus Program of the
Company’s stockholder-approved 2010 Incentive Compensation Plan (the “2010 ICP”)
and is intended to promote the interests of the Company by creating an incentive
program to (i) attract and retain employees who will strive for excellence and
(ii) motivate those individuals to achieve above-average objectives by providing
them with rewards for contributions to the financial performance of one or more
business segments of the Company.

 

1.02         For purposes of the Plan, the financial performance for the 2011
fiscal year of one or more business segments or business units of the Company
shall be measured to determine the bonus amounts (if any) payable for such
fiscal year to the participants in the Plan.  The applicable business segments
(the “Business Segments”) shall be as follows:

 

(i)            FTD Segment

 

(ii)                                  Content & Media Segment

 

(iii)                               Communications Segment

 

The applicable business unit shall be comprised of Memory Lane, Inc., a
wholly-owned subsidiary of the Company, and the subsidiaries of Memory
Lane, Inc. Such consolidated business unit shall be hereinafter referred to as
the Memory Lane Business Unit.

 

The bonus potential under the Plan for participants may be allocated in part to
(a) the combined performance of all three Business Segments (also referred to as
“Combined Business Segments”) and in part to (b) the separate performance of one
or more single Business Segments, and/or the separate performance of the Memory
Lane Business Unit.

 

II.                ADMINISTRATION OF THE PLAN

 

2.01         The Plan is hereby adopted by the Compensation Committee of the
Company’s Board of Directors (the “Committee”) as a special cash bonus program
under the Incentive Bonus Program of the 2010 ICP and shall be administered by
the Committee pursuant to the administrative authority provided the Committee
under the 2010 ICP and the Incentive Bonus Program.

 

--------------------------------------------------------------------------------


 

2.02         The bonuses that may be earned under the Plan shall be tied to the
financial performance of the applicable Business Segment, the Combined Business
Segments and, if applicable, the Memory Lane Business Unit for the Company’s
2011 fiscal year ending December 31, 2011 (the “2011 Fiscal Year”).  The
Committee shall establish the applicable performance goals for each such
Business Segment, the Combined Business Segments and the Memory Lane Business
Unit in writing not later than ninety (90) days after the commencement of the
2011 Fiscal Year, provided that the outcome of the applicable goals must be
substantially uncertain at the time of their establishment (the “Performance
Goals Schedule”).

 

2.03         The interpretation and construction of the Plan and the adoption of
rules and regulations for administering the Plan shall be made by the Committee
in its sole discretion.  Decisions of the Committee shall be final and binding
on all parties who have an interest in the Plan.

 

III. DETERMINATION OF PARTICIPANTS

 

3.01         The following individuals (each, a “Participant”) will participate
in the Plan on the following basis:

 

(i)            The bonus potential for Mark R. Goldston, Charles B. Ammann,
Scott H. Ray, Frederic A. Randall, Jr. and Paul E. Jordan shall be allocated
fifty-five percent (55%) to the financial results of the Combined Business
Segments, fifteen percent (15%) to the separate financial results of the FTD
Segment, fifteen percent (15%) to the separate financial results of the
Content & Media Segment, and the remaining fifteen percent (15%) to the separate
financial results of the Communications Segment.

 

(ii)           The bonus potential for Robert J. Taragan shall be allocated
eighty percent (80%) to the separate financial results of the Communications
Segment and the remaining twenty percent (20%) to the financial results of the
Combined Business Segments.

 

(iii)          The bonus potential for Harold A. Zeitz shall be allocated eighty
percent (80%) to the separate financial results of the Memory Lane Business
Unit, fifteen percent (15%) to the financial results of the Combined Business
Segments, and the remaining five percent (5%) to the separate financial results
of the Content & Media Segment.

 

(iv)          The bonus potential for Robert S. Apatoff shall be allocated
eighty percent (80%) to the separate financial results for the FTD Segment and
the remaining twenty percent (20%) to the financial results of the Combined
Business Segments.

 

3.02         A Participant shall be eligible to receive a bonus under the Plan
if employed by the Company or any of its subsidiaries on the date such bonus is
paid in accordance with Section 5.01 of the Plan (the “Bonus Payment Date”). If
a Participant is not employed by the Company or one of its subsidiaries on the
Bonus Payment Date, then such individual will not be eligible to

 

2

--------------------------------------------------------------------------------


 

receive a bonus under the Plan; provided, however, that the following special
partial payment provisions shall be in effect:

 

(i)            Should the Participant’s employment terminate prior to the Bonus
Payment Date as a result of death or permanent disability (as defined below),
then the Committee shall provide that individual or his estate with a pro-rated
portion of the bonus such individual would have earned, based on the Company’s
actual performance for the 2011 Fiscal Year in the applicable Business
Segment(s), the Combined Business Segments and, if applicable, the Memory Lane
Business Unit, had he continued in the Company’s employ through the Bonus
Payment Date.

 

(ii)           A Participant who is on a leave of absence or whose employment
terminates after the start of the 2011 Fiscal Year but recommences prior to the
Bonus Payment Date may remain eligible at the discretion of the Committee, and
the Committee may provide that individual with a pro-rated portion (based on
period or periods of employment during such year) of the bonus such individual
would have earned, based on the Company’s actual performance for the 2011 Fiscal
Year in the applicable Business Segment(s), the Combined Business Segments and,
if applicable, the Memory Lane Business Unit, had he remained continuously in
the Company’s employ through the Bonus Payment Date.

 

3.03         For purposes of the Plan:

 

A.            A Participant shall be considered an employee for so long as such
individual remains employed by the Company or one or more subsidiary
corporations.

 

B.            Each corporation (other than the Company) in an unbroken chain of
corporations beginning with the Company shall be considered to be a subsidiary
of the Company, provided each such corporation (other than the last corporation
in the unbroken chain) owns, at the time of determination, stock possessing more
than fifty percent (50%) of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

 

C.            Unless defined otherwise in any employment or severance agreement
entitling the Participant to a full or pro-rated bonus upon a disability
termination, permanent disability shall mean the Participant’s inability to
engage in any substantial activity necessary to perform the duties and
responsibilities of his position with the Company (or any subsidiary thereof) by
reason of any medically-determinable physical or mental impairment which can be
expected to result in such individual’s death or which has lasted, or can be
expected to last, for a continuous period of not less than twelve (12) months.

 

D.            In no event shall there be any duplication of bonus payments under
this Plan and any employment agreement or severance agreement between the
Company (or a subsidiary thereof) and a Participant that provides such
individual with a stated bonus or bonus formula for a particular year or
includes an annual bonus as part of a severance pay formula thereunder. 
Accordingly, in order to avoid any such potential duplication, such Participant
shall only be entitled to receive the annual bonus amount to which he may
otherwise be entitled under his employment or severance agreement. However, the
accelerated vesting of any outstanding equity

 

3

--------------------------------------------------------------------------------


 

awards held by the Participant under any of the Company’s stock plans, including
any outstanding stock options, restricted stock or restricted stock unit awards,
or the extension of any exercise periods for such stock options, shall not be
deemed to constitute a bonus payment for purposes of this Section 3.03D.

 

IV.                BONUS AWARDS

 

4.01         The individual bonus award payable under the Plan to each
Participant for the 2011 Fiscal Year shall be payable in cash on the Bonus
Payment Date, with the cash bonus amount to be determined on the basis of the
performance of the Business Segment(s), the Combined Business Segments and, if
applicable, the Memory Lane Business Unit to which the bonus potential for that
Participant has been allocated in accordance with Section 3.01. For Participants
whose bonus potential has been allocated to the performance of the Combined
Business Segments, performance shall be measured in terms of the combined
revenue and operating income before depreciation, amortization and certain other
expenses and subject to certain adjustments, all as specified in Section 4.02
(“Adjusted OIBDA”), for the three Business Segments; provided, however, that the
calculation of Adjusted OIBDA for the Combined Business Segments shall also take
into account any unallocated corporate expenses that were not included in the
calculation of Adjusted OIBDA for the separate Business Segments.  Accordingly,
fifty percent (50%) of the portion of the bonus potential for these Participants
allocated to the performance of the Combined Business Segments shall be based
upon the achievement of the combined revenue targets (“Combined Revenue
Targets”) specified for the Combined Business Segments in the Performance Goals
Schedule, and the remaining fifty percent (50%) of the bonus potential for these
Participants allocated to the performance of the Combined Business Segments
shall be based upon the achievement of the combined Adjusted OIBDA targets
(“Combined Adjusted OIBDA Targets”) specified for the Combined Business Segments
in the Performance Goals Schedule.  For each Participant whose bonus potential
is allocated in part to the performance of a single Business Segment,
performance shall be measured in terms of the revenue and Adjusted OIBDA of that
particular Business Segment. Accordingly, fifty percent (50%) of the portion of
the bonus potential allocated to that Business Segment shall be based upon the
achievement of the revenue targets (“Segment Revenue Targets”) specified for
that Business Segment in the Performance Goals Schedule, and the remaining fifty
percent (50%) of his bonus potential allocated to that Business Segment shall be
based upon the achievement of the Adjusted OIBDA targets (“Segment Adjusted
OIBDA Targets”) specified for that Business Segment in the Performance Goals
Schedule.  For each Participant whose bonus potential is allocated in part to
the performance of the Memory Lane Business Unit, performance shall be measured
in terms of the revenue and Adjusted OIBDA of the Memory Lane Business Unit. 
Accordingly, fifty (50%) of the portion of the bonus potential allocated to the
Memory Lane Business Unit shall be based upon the achievement of the revenue
targets (“Memory Lane Business Unit Revenue Targets”) specified for the Memory
Lane Business Unit in the Performance Goals Schedule, and the remaining fifty
percent (50%) of his bonus potential allocated to the Memory Lane Business Unit
shall be based upon the achievement of the Adjusted OIBDA targets (“Memory Lane
Business Unit Adjusted OIBDA Targets”) specified for the Memory Lane Business
Unit in the Performance Goals Schedule.

 

4.02         The following provisions shall govern the calculation of the levels
at which the Revenue Targets and Adjusted OIBDA Targets (whether measured on a
Combined, Segment or Memory Lane Business Unit basis) are attained for the 2011
Fiscal Year and the determination of the bonus amounts based on those
calculations:

 

4

--------------------------------------------------------------------------------


 

(a)           In determining the actual level at which Combined, Segment or
Memory Lane Business Unit revenues has been attained for the 2011 Fiscal Year,
revenues will be calculated in a manner consistent with the methodology utilized
by the Committee in establishing the Combined, Segment and Memory Lane Business
Unit Revenue Targets.

 

(b)           In determining the actual level at which Combined Adjusted, 
Segment Adjusted or Memory Lane Business Unit Adjusted OIBDA has been attained,
Adjusted OIBDA will be determined consistent with the Company’s methodology for
calculating Adjusted OIBDA for financial reporting purposes.  For financial
reporting purposes, Adjusted OIBDA is defined as operating income before
depreciation; amortization; stock-based compensation; restructuring charges;
litigation or dispute settlement charges or gains; transaction-related costs;
and impairment of goodwill, intangible assets and long-lived assets.  In
addition, to the extent the following are not otherwise taken into account in
calculating Adjusted OIBDA for financial reporting purposes, Adjusted OIBDA
shall be calculated before, and expenses for the purpose of calculating Adjusted
OIBDA shall exclude: (1) any expenses associated with the relocation of the
Company’s or any of its subsidiaries’ offices; (2) any bonus amounts which
accrue under this Plan; (3) any adjustments to Adjusted OIBDA attributable to a
change in accounting principles; (4) all items of gain, loss or expense
determined to be extraordinary or non-recurring (including, without limitation,
legal fees and costs related to (A) the Company’s historical post-transaction
marketing/sales practices, such as those resulting from governmental
investigations, claims or litigation related thereto, or (B) any class action
litigation involving the Company or any of its subsidiaries; and (5) all items
of gain, loss or expense related to the sale or divestiture of a business;
provided, however, that (i) in determining the actual level at which Segment or
Memory Lane Business Unit Adjusted OIBDA has been attained, the associated
amount under clause (1) or clause (4) shall be excluded from the calculation of
Adjusted OIBDA only to the extent the actual aggregate amount under clause
(1) or clause (4) for such Business Segment or Business Unit exceeds the
aggregate budgeted amount therefor that was included in the respective Segment
and/or Memory Lane Business Unit Adjusted OIBDA Targets set forth in the
Performance Goals Schedule and (ii) in determining the actual level at which
Combined Adjusted OIBDA has been attained, the associated amount under clause
(1) or clause (4) shall be excluded from the calculation of Adjusted OIBDA only
to the extent the actual aggregate amount under clause (1) or clause (4) for the
Combined Business Segments exceeds the aggregate budgeted amount therefor that
was included in the Combined Adjusted OIBDA Targets set forth in the Performance
Schedule.

 

(c)           In the event the actual foreign currency exchange rate (determined
as set forth below) for the GBP:U.S. Dollar for the 2011 Fiscal Year is lower
than 1:1.55 (the “GBP Floor”), the final revenue and/or Adjusted OIBDA
calculations for the FTD Business Segment and the Combined Business Segments
will be adjusted using the GBP Floor.  In the event the actual foreign currency
exchange rate (determined as set forth below) for the Euro:U.S. Dollar for the
2011 Fiscal Year is lower than 1:1.30 (the “Euro Floor”), the final revenue and
Adjusted OIBDA calculations for the Content & Media Business Segment, the Memory
Lane Business Unit and the Combined Business Segments will be adjusted using the
Euro Floor.  For the purpose of clarity, the GBP Floor and/or the Euro Floor
will not be used to adjust the final revenue and Adjusted OIBDA calculations in
the event the actual foreign currency exchange rates for the GBP:U.S. Dollar
and/or the Euro:U.S. Dollar for such financial measures for the 2011 Fiscal Year
are higher than the GBP Floor or the Euro Floor, respectively.  For the purposes
of this paragraph, an “actual foreign currency exchange rate” will be determined
for each of year-end revenues and Adjusted OIBDA

5

--------------------------------------------------------------------------------


 

and calculated by (i) translating into U.S. Dollars the year-end revenues and
Adjusted OIBDA amounts for the applicable non-U.S. subsidiaries in a manner
consistent with the Company’s historical methodology for financial reporting
purposes and (ii) dividing each such U.S. Dollars amount by its pre-translation
(GBP or Euro) year-end revenues or Adjusted OIBDA amount, as applicable.

 

(d)           In the event the Company acquires other companies or businesses
during the 2011 Fiscal Year, the financial performance of those acquired
entities shall not be taken into account in determining whether the Combined,
Segment or Memory Lane Business Unit Revenue Targets and Combined, Segment or
Memory Lane Business Unit Adjusted OIBDA Targets for the 2011 Fiscal Year have
been achieved.

 

(e)           Should  the Company sell or divest a business during the 2011
Fiscal Year and the financial performance of such business was taken into
account in establishing the Revenue Targets and Adjusted OIBDA Targets set forth
in the Performance Goals Schedule, then for the purpose of determining whether
the Combined, Segment and/or Memory Lane Business Unit Revenue Targets and
Combined, Segment and/or Memory Lane Business Unit Adjusted OIBDA Targets for
the 2011 Fiscal Year have been attained, the revenue and Adjusted OIBDA
calculations for the applicable Business Segment(s) and/or Memory Lane Business
Unit shall be made (1) by taking into account the actual revenue and Adjusted
OIBDA performance of the divested business during the portion of the 2011 Fiscal
Year preceding the closing of such sale or divestiture and (2) for the
post-closing portion of the 2011 Fiscal Year, by assuming that the sold or
divested business attained the level of revenue and Adjusted OIBDA performance
that was projected for that period by the Committee in establishing the “target”
level of the Revenue Targets and Adjusted OIBDA Targets for the applicable
Business Segment(s) and/or Memory Lane Business Unit for the 2011 Fiscal Year.

 

4.03         The Committee shall, within sixty (60) days following the close of
the 2011 Fiscal Year, determine and certify on the basis of the Company’s
audited financial statements for such fiscal year, the actual level of
attainment for revenue and Adjusted OIBDA (measured on a Combined, Segment and
Memory Lane Business Unit basis) for the 2011 Fiscal Year. Such certification
shall be included as part of the formal minutes of the meeting at which such
determinations are made.  On the basis of such certification, the Committee
shall determine the actual bonus award for each Participant.  However, the
Committee, in making such determination, shall not award a bonus in excess of
the dollar amount determined for the Participant on the basis of the bonus
potential established for the particular levels at which revenue and Adjusted
OIBDA (Combined, Segment or Memory Lane Business Unit, as applicable to each
Participant) for the 2011 Fiscal Year are attained.  In the event that revenue
or Adjusted OIBDA (whether on a Combined, Segment or Memory Lane Business Unit
basis) falls between two specified levels set forth in the schedule approved by
the Committee, the resulting bonus amount shall be interpolated on a
straight-line basis between those two points.  In no event shall the bonus
awarded to any Participant exceed the maximum dollar limitation of Section 4.05.

 

4.04         No Participant shall earn or accrue any right to any portion of a
bonus award hereunder until the Bonus Payment Date.

 

6

--------------------------------------------------------------------------------


 

4.05         In no event shall the actual bonus amount payable to any
Participant for the 2011 Fiscal Year exceed the dollar amount of Three Million
Five Hundred Thousand dollars ($3,500,000).

 

V.                PAYMENT OF BONUS AWARDS

 

5.01         The actual bonus to which each Participant becomes entitled based
on the certified level at which the Revenue and Adjusted OIBDA Targets (whether
measured on a Combined, Segment or Memory Lane Business Unit basis) are actually
attained for the 2011 Fiscal Year shall be paid in cash, subject to the
Company’s collection of all applicable federal, state and local income,
employment and payroll withholding taxes.  Schedule I attached hereto sets forth
the bonus amounts payable to each Participant based on the level at which such
Revenue and Adjusted OIBDA Targets are attained.   The bonus payments shall be
made in the 2012 calendar year but not later than March 5, 2012, with the actual
payment date to constitute the Bonus Payment Date.

 

VI.                GENERAL PROVISIONS

 

6.01         The Committee may at any time amend, suspend or terminate the Plan,
provided such action is effected by written resolution and is subject to
stockholder approval to the extent required under Section 162(m) of the Internal
Revenue Code of 1986, as amended (the “Code”).  Moreover, the Committee reserves
the right to amend this Plan as may be necessary or appropriate to avoid adverse
tax consequences under Section 409A of the Code.

 

6.02         No amounts awarded or accrued under this Plan shall actually be
funded, set aside or otherwise segregated prior to payment.  The obligation to
pay the bonuses awarded hereunder shall at all times be an unfunded and
unsecured obligation of the Company.  Plan participants shall have the status of
general creditors and shall look solely to the general assets of the Company for
the payment of their bonus awards.

 

6.03         No Participant shall have the right to alienate, pledge or encumber
his/her interest in this Plan, and such interest shall not (to the extent
permitted by law) be subject in any way to the claims of the employee’s
creditors or to attachment, execution or other process of law.

 

6.04         Neither the action of the Company in establishing the Plan, nor any
action taken under the Plan by the Committee, nor any provision of the Plan,
shall be construed so as to grant any person the right to remain in the employ
of the Company or its subsidiaries for any period of specific duration.  Rather,
each employee will be employed “at-will,” which means that either such employee
or the Company may terminate the employment relationship at any time for any
reason, with or without cause, subject in each case to any applicable benefits
that may become payable under any employment agreement between such person and
the Company or any of its subsidiaries.

 

6.05         The Plan shall be administered, operated and construed in
compliance with the requirements of the short-term deferral exception to
Section 409A of the Code and Treasury Regulations Section 1.409A-1(b)(4). 
Accordingly, to the extent there is any ambiguity as to whether one or more
provisions of the Plan would otherwise contravene the requirements or
limitations of Section 409A of the Code applicable to such short-term deferral
exception, then those provisions shall be interpreted and applied in a manner
that does not result in a violation of

 

7

--------------------------------------------------------------------------------


 

the requirements or limitations of Section 409A of the Code and the Treasury
Regulations thereunder that apply to such exception.

 

6.06         This is the full and complete agreement between the Participants
and the Company with respect to their incentive bonus compensation for the 2011
Fiscal Year and the related service period through the Bonus Payment Date. This
Plan does not supersede, but is supplemental to, any provisions of any
employment agreement to which any of the Participants in this Plan may be party.

 

8

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Payout
Level

 

 

 

 

 

for

 

GOLDSTON PAYOUTS

 

AMMANN / JORDAN / RANDALL / RAY PAYOUTS

 

Revenue

 

 

 

Content &

 

 

 

 

 

 

 

Content &

 

 

 

 

 

Targets

 

FTD

 

Media

 

Communications

 

Combined

 

FTD

 

Media

 

Communications

 

Combined

 

 

 

(% of Salary)

 

(% of Salary)

 

1

 

7.50%

 

7.50%

 

7.50%

 

27.50%

 

3.75%

 

3.75%

 

3.75%

 

13.75%

 

2

 

9.00%

 

9.00%

 

9.00%

 

33.00%

 

4.50%

 

4.50%

 

4.50%

 

16.50%

 

3

 

15.00%

 

15.00%

 

15.00%

 

55.00%

 

7.50%

 

7.50%

 

7.50%

 

27.50%

 

4

 

16.50%

 

16.50%

 

16.50%

 

60.50%

 

8.25%

 

8.25%

 

8.25%

 

30.25%

 

5

 

19.50%

 

19.50%

 

19.50%

 

71.50%

 

9.75%

 

9.75%

 

9.75%

 

35.75%

 

6

 

22.50%

 

22.50%

 

22.50%

 

82.50%

 

11.25%

 

11.25%

 

11.25%

 

41.25%

 

 

Payout
Level

 

 

 

 

 

for

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Adjusted

 

GOLDSTON PAYOUTS

 

AMMANN / JORDAN / RANDALL / RAY PAYOUTS

 

OIBD

 

 

 

Content &

 

 

 

 

 

 

 

Content &

 

 

 

 

 

Targets

 

FTD

 

Media

 

Communications

 

Combined

 

FTD

 

Media

 

Communications

 

Combined

 

 

 

(% of Salary)

 

(% of Salary)

 

1

 

7.50%

 

7.50%

 

7.50%

 

27.50%

 

3.75%

 

3.75%

 

3.75%

 

13.75%

 

2

 

9.00%

 

9.00%

 

9.00%

 

33.00%

 

4.50%

 

4.50%

 

4.50%

 

16.50%

 

3

 

15.00%

 

15.00%

 

15.00%

 

55.00%

 

7.50%

 

7.50%

 

7.50%

 

27.50%

 

4

 

16.50%

 

16.50%

 

16.50%

 

60.50%

 

8.25%

 

8.25%

 

8.25%

 

30.25%

 

5

 

19.50%

 

19.50%

 

19.50%

 

71.50%

 

9.75%

 

9.75%

 

9.75%

 

35.75%

 

6

 

21.00%

 

21.00%

 

21.00%

 

77.00%

 

10.50%

 

10.50%

 

10.50%

 

38.50%

 

7

 

22.50%

 

22.50%

 

22.50%

 

82.50%

 

11.25%

 

11.25%

 

11.25%

 

41.25%

 

 

[Continues on Next Page]

 

--------------------------------------------------------------------------------


 

Payout
Level
for

 

APATOFF PAYOUTS

 

TARAGAN PAYOUTS

 

ZEITZ PAYOUTS

 

Revenue

 

 

 

 

 

 

 

 

 

 

 

Content &

 

 

 

Targets

 

FTD

 

Combined

 

Communications

 

Combined

 

Memory Lane

 

Media

 

Combined

 

 

 

(% of Salary)

 

(% of Salary)

 

(% of Salary)

 

1

 

20.00%

 

5.00%

 

20.00%

 

5.00%

 

20.00%

 

1.25%

 

3.75%

 

2

 

24.00%

 

6.00%

 

24.00%

 

6.00%

 

24.00%

 

1.50%

 

4.50%

 

3

 

40.00%

 

10.00%

 

40.00%

 

10.00%

 

40.00%

 

2.50%

 

7.50%

 

4

 

44.00%

 

11.00%

 

44.00%

 

11.00%

 

44.00%

 

2.75%

 

8.25%

 

5

 

52.00%

 

13.00%

 

52.00%

 

13.00%

 

52.00%

 

3.25%

 

9.75%

 

6

 

60.00%

 

15.00%

 

60.00%

 

15.00%

 

60.00%

 

3.75%

 

11.25%

 

 

Payout
Level
for
Adjusted

 

APATOFF PAYOUTS

 

TARAGAN PAYOUTS

 

ZEITZ PAYOUTS

 

OIBDA

 

 

 

 

 

 

 

 

 

 

 

Content &

 

 

 

Targets

 

FTD

 

Combined

 

Communications

 

Combined

 

Memory Lane

 

Media

 

Combined

 

 

 

(% of Salary)

 

(% of Salary)

 

(% of Salary)

 

1

 

20.00%

 

5.00%

 

20.00%

 

5.00%

 

20.00%

 

1.25%

 

3.75%

 

2

 

24.00%

 

6.00%

 

24.00%

 

6.00%

 

24.00%

 

1.50%

 

4.50%

 

3

 

40.00%

 

10.00%

 

40.00%

 

10.00%

 

40.00%

 

2.50%

 

7.50%

 

4

 

44.00%

 

11.00%

 

44.00%

 

11.00%

 

44.00%

 

2.75%

 

8.25%

 

5

 

48.00%

 

12.00%

 

48.00%

 

12.00%

 

48.00%

 

3.00%

 

9.00%

 

6

 

52.00%

 

13.00%

 

52.00%

 

13.00%

 

52.00%

 

3.25%

 

9.75%

 

7

 

60.00%

 

15.00%

 

60.00%

 

15.00%

 

60.00%

 

3.75%

 

11.25%

 

 

2011 SALARIES:

 

 

 

Goldston, Mark

 

$

997,750.26

 

Ammann, Chuck

 

$

367,500.12

 

Jordan, Paul

 

$

336,000.34

 

Randall, Fred

 

$

461,800.82

 

Ray, Scott

 

$

525,000.06

 

Apatoff, Rob

 

$

630,000.02

 

Taragan, Rusty

 

$

420,000.36

 

Zeitz, Harold

 

$

400,000.12

 

 

--------------------------------------------------------------------------------
